Pee Cubiam.
A landowner appealed to the district court from an assessment for benefits in a ditch proceeding and from the district court here. Only two matters need be mentioned.
The county called as witnesses the viewers. One of them, through no fault of counsel for the county, made it apparent that his estimate of benefits was the amount of the award. His testimony in this respect was stricken and the jury was properly instructed relative thereto, and its effect, so far as could he, was obviated. Nothing in respect of this matter calls for a new trial.
Counsel for the county made some irrevelant remarks in his argument to the jury relative to the necessity of the county or some one paying for the benefits if the appellant did not. The jury was properly instructed to confine their consideration to the benefits conferred upon the particular land involved. The court denied a new trial asked because of such remarks and we think rightly.
Order affirmed.

Reported in 167 N. W. 543,